 1                              IN THE UNITED STATES DISTRICT COURTS

 2                            FOR THE EASTERN DISTRICT OF CALIFORNIA

 3                          AND THE NORTHERN DISTRICT OF CALIFORNIA

 4                UNITED STATES DISTRICT COURT COMPOSED OF THREE JUDGES

 5                    PURSUANT TO SECTION 2284, TITLE 28 UNITED STATES CODE

 6

 7       RALPH COLEMAN, et al.,                           Case No. 2:90-cv-0520 KJM DB P
 8                      Plaintiffs,                       THREE-JUDGE COURT
 9               v.

10       GAVIN NEWSOM, et al.,
11                      Defendants.

12       MARCIANO PLATA, et al.,                         Case No. 01-cv-01351-JST

13                      Plaintiff,                       THREE-JUDGE COURT

14               v.                                      ORDER DENYING MOTION FOR
                                                         RECONSIDERATION
15       GAVIN NEWSOM, et al.,
16                      Defendants.
17

18            The Court denies the motion for reconsideration brought by the proposed Valley Fever
19   intervenors. ECF No. 3254/6566.1 The motion fails to demonstrate sufficient “new or different
20   facts or circumstances” or that “other grounds exist for the motion.” E.D. Cal. L.R. 230(j)(3).2
21   Movants continue to fail to persuade the Court that intervention as of right is required or that
22   ///
23   ///
24   ///
25

26   1
      All filings in this Three-Judge Court are included in the individual docket sheets of both Plata v.
27   Newsom, No. 01-cv-01351-JST (N.D. Cal.), and Coleman v. Newsom, No. 2:90-cv-0520 KJM DB
     P (E.D. Cal.). The Court cites to the docket number of Plata first, then Coleman.
28   2
         The Court applies the Local Rules of the Eastern District of California. ECF No. 880/2456 at 7.
 1   permissive intervention should be granted. See ECF No. 3253/6564. No further motions for

 2   reconsideration will be considered.

 3             IT IS SO ORDERED.3

 4   Dated: April 3, 2020                           On behalf of the Court:

 5
                                                    _______________________________________
 6
                                                    JON S. TIGAR
 7                                                  UNITED STATES DISTRICT JUDGE
                                                    NORTHERN DISTRICT OF CALIFORNIA
 8

 9

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26
27

28   3
         Judge Tigar issues this order on behalf of the Court pursuant to 28 U.S.C. § 2284(b)(3).
                                                         2
